Citation Nr: 0410530	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation for Post Traumatic Stress 
Disorder (PTSD) in excess of 30 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Law Clerk



INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran submitted a motion to advance his case on the docket 
on April 9, 2004. The veteran's motion was granted and he was 
notified of that action on April 16, 2004.


FINDING OF FACT

The veteran's PTSD is manifested by serious impairment in his 
ability to establish and maintain effective relationships with 
people, and in his ability to obtain or retain employment; and his 
PTSD has been manifested by deficiencies in several areas due to 
symptoms such as depressed mood, chronic sleep impairment, mild 
memory loss, disturbances of motivation and mood, suicidal 
ideation, difficulty in adapting to stressful circumstances and 
impaired impulse control.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 50 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  However, the veteran stated in his April 2002 
Statement in Support of Claim that he requested a rating of at 
least 50 percent and that such a grant would satisfy his 
disagreement.  

The Board also notes that while this matter has not been 
sufficiently developed pursuant to the guidelines established in 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000), in light of its decision to 
grant the requested increased rating for the veteran's PTSD, any 
perceived lack of notice or development under the VCAA should not 
be considered prejudicial.    

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board notes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for post-traumatic stress disorder (PTSD).  The veteran 
contends that the severity of the disability is greater than is 
contemplated by the initially assigned rating.  As such, it is not 
the present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings or 
separate ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 
4.130, Diagnostic Codes 9411-9440, which became effective on 
November 7, 1996, a mental condition that has been formally 
diagnosed, but the symptoms of which are not severe enough either 
to interfere with occupational and social function or to require 
continuous medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social impairment 
due to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational 
and social impairment, but with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
task); impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or their 
effects on social and work situations.  Thus, any analysis should 
not be limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the 
DSM-IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  
Rather, distinctive PTSD symptoms in the DSM-IV are used to 
diagnosis PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must be 
present in order to establish the diagnosis of PTSD, as with other 
conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 
8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or expectable 
reactions to psychosocial stressors but no more than slight 
impairment in social, occupational or school functioning.  A GAF 
score of 61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school functioning, 
but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 30 
indicates that the examinee's behavior is considerably influenced 
by delusions or hallucinations, has serious impairment in 
communication or judgment, or is unable to function in almost all 
areas of life.  

In February 1999 the veteran underwent a psychological assessment 
for outpatient treatment due to his complaints regarding nightly 
nightmares, social alienation, irritability, and concerns 
regarding his future living situation and his recovery from 
substance abuse.  In April 1999 the veteran was diagnosed with 
chronic PTSD as well as polysubstance dependence in full 
remission.  The psychosocial stressors identified as severe were 
listed as:  poor support system, unemployment, doesn't have his 
own apartment, currently living with sister.  The veteran was 
assigned a GAF score of 45.  The veteran continued outpatient and 
group therapy through July 1, 1999.    

The veteran was hospitalized from July 2, 1999 to September 10, 
1999.  At the time of discharge, the mental status exam revealed 
the veteran was in a good mood, his affect was appropriate 
although at times constricted, his speech was regular, his 
psychomotor behavior was within normal limits, his thought process 
was focused and coherent.  The examination also revealed that the 
veteran's thought content consisted of occasional trauma-related 
auditory hallucinations but no visual hallucinations, delusions, 
suicidal or homicidal ideation.  The veteran was diagnosed with 
chronic PTSD, alcohol dependency in early remission, and cannabis 
dependency in early remission.   The veteran was assigned a GAF 
score of 50.

VA treatment records reveal that after discharge, the veteran 
continued CRS outpatient treatment and group therapy for his PTSD 
and substance abuse on a regular basis.  A GAF score summary graph 
included with the VA outpatient treatment records revealed that 
from April 1999 to February 2001, the veteran was assigned a GAF 
score of 45 eight times, a GAF score of 50 three times, and a GAF 
score of 75 only one time.  In addition, the Board notes that less 
than one week from the date the GAF score of 75 was assigned, the 
veteran was assigned a GAF score of 45.     

In a VA examination in June 2001 the veteran stated that he had 
nightmares one to two times per week, had difficulty falling and 
staying asleep without his medication and gets very irritable with 
outbursts of anger and has difficulty concentrating.  The veteran 
stated that he had hypervigilance and had been very conscious of 
his surroundings most of the time and had an exaggerated startle 
response.  Light noise and helicopters made him jumpy.  The 
veteran stated that he had three suicidal attempts in the past.  
The veteran also stated that he only had one friend that he talked 
to and markedly diminished interest in significant activities.  
The veteran reported a restricted range of affect and that he was 
unable to have any relationships with women.  

The examiner found the veteran alert, casually groomed, with fair 
hygiene, and looking his stated age.  The examiner stated that the 
veteran was cooperative, talked coherently and relevantly but 
stated that the veteran's mood was depressed.  The examiner noted 
that the veteran denied any suicidal ideation or homicidal 
ideation at the time of the examination, but admitted having them 
in the past.  The examiner also noted that the veteran denied any 
delusions or hallucinations but admitted having them in the past 
and stated that the medication he was taking had been helping.  
The examiner found the veteran oriented to time, place and person.  
The veteran's memory for remote events was patchy and his judgment 
and insight were not impaired.  

The examiner diagnosed the veteran with PTSD with depression and 
polysubstance dependence (heroin, cannabis, and alcohol).  The 
veteran was assigned a GAF score of 70.

The examiner commented, "In summary, this is a 54-year-old male, 
non-service-connected veteran who was referred for compensation 
and pension for post-traumatic stress disorder.  [A]t the present 
time, he has classic sy[mptom]s of post-traumatic stress disorder 
as described in the subjective complaints and has met the criteria 
of DSM IV diagnosis for post-traumatic stress disorder.  He has 
impairment of his social and industrial adaptability."

Regarding the veteran's recent work history, VA outpatient 
treatment records indicate that the veteran obtained a temporary 
work assignment from end-April 1999 until he entered the CSR 
program in June 1999.  The Work Evaluation Progress Note in June 
1999 revealed that the veteran's work was of consistently high 
quality.  It also revealed that the veteran worked steadily and 
was enthusiastic, was a rapid learner with good retention.  In 
addition, the veteran's cooperation was outstanding, he was never 
absent or tardy, he handled supervision and criticism well, and he 
consistently exhibited pride in his appearance.  The veteran was 
deemed employable by a clinical social worker and psychiatrist in 
October 1999, he began computer school in March 2000, and he 
started working in a substance rehab center in July 2000.  In 
September 2000, the veteran reported that he was still working at 
the rehab center, coping well with the challenges of the job, 
seeking out supervision, discussing cases with counselors and 
staying focused on his own sobriety.  In March 2001, the veteran 
stated in a CSR individual session that he was experiencing a lot 
of stress at work and not sleeping.  In February 2002, the veteran 
reported that he was angry due to issues at his place of 
employment and stated that he was not sleeping well.

In his Brief dated April 8, 2004, the veteran's representative 
advised that the veteran was presently unemployed and contended 
that the veteran's inability to keep a job correlates with the 
severity of his PTSD symptoms.

The objective findings of record show that the veteran's PTSD 
symptoms match several of the ratings criteria under the 30 
percent rating (depressed mood, chronic sleep impairment, and mild 
memory loss), the 50 percent rating (disturbances of motivation 
and mood and difficulty in establishing and maintaining effective 
work and social relationships), as well as the 70 percent rating 
(suicidal ideation, difficulty in adapting to stressful 
circumstances, impaired impulse control, and inability to 
establish and maintain effective relationships).  

The GAF score assigned at the June 2001 VA examination appears to 
be out of step with the veteran's psychological and social 
functioning during April 1999 to February 2001.  As the outpatient 
records reveal, the symptoms exhibited by the veteran during this 
time are more indicative of a GAF score range between 41 and 50.  
Accordingly, the veteran's symptoms appear to represent serious 
impairment.  The Board finds these scores to be probative 
evidence, and has appropriately considered them in rendering this 
decision.  

The Board, therefore, finds that while the disability picture does 
not completely conform to the criteria for a 50 percent rating, it 
more nearly approximates the criteria required for the 50 percent 
evaluation than it approximates the criteria for a 30 percent 
rating or a 70 percent rating as the medical evidence has not 
shown obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; spatial 
disorientation; or neglect of personal appearance and hygiene.        

Pursuant to 38 C.F.R. § 4.7 (2003) and with all reasonable doubt 
resolved in the veteran's favor, the Board concludes that an 
increase to a 50 percent evaluation, is appropriate for the entire 
period of his claim. 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. 
App 49 (1990); Fenderson 12 Vet. App. 119 (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Specifically, the RO ordered a VA 
examination to determine the extent of the veteran's PTSD 
symptoms.  The record is complete with records of prior medical 
history and rating decisions.  Therefore, 
the RO and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD is 
granted, subject to the legal criteria governing the payment of 
monetary benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



